         Case 1:18-cv-01421-NBF Document 8 Filed 01/10/19 Page 1 of 1




          lln tbt @nftrD $ltutts                  @ourt of     fr[ersl        @luims
                                              No. l8-1421C
                                        (Filed: January 10, 2019)



 JOHNNIE L. ROCHELL, Jr,

               Pro   ^9e
                           Plaintiff.



 THE LTNITED STATES,

                           Defendant.


                                              ORDER
        On November 13, 2018, defendant filed a motion to dismiss (Docket No. 6) pro se
plaintiff s complaint pursuant Rule l2(bXl) of the Rules of the United States Court of
Federal Claims ("RCFC") for lack of subject matter jurisdiction. Mr. Rochell's response
to defendant's motion to dismiss was due by December 14,2018.

        On December 21, 2018 the court issued an order (Docket No. 7) directing Mr.
Rochell to file his response to the defendant's motion to dismiss by January 6, 2019. The
order further gave plaintiff notice that failure to timely respond by January 6, 2019 would
result in the dismissal of his complaint for failure to prosecute.

       A review of court documents indicates that Mr. Rochell has failed to timely file      a
response in accordance with the court's December 21,2018 order. Accordingly, the
above-caption case is hereby DIMISSMED for failure to prosecute pursuant to RCFC
4l(b).

       IT IS SO ORDERT,D.


                                                                            B. FIRESTONE
                                                                    Senior Judge




                                                           ?01? 1{58 0000 1,3'{b     1,336
